Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2019 and 10/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 31-34, 38-42, and 46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Papasakellariou (US 20180167931).

Regarding claim 31, Papasakellariou discloses a wireless transmit/receive unit (WTRU) comprising, a processor (UE includes a receiver and a processor; [0005]) configured to:
(DCI format scheduling a PDSCH transmission is referred to as DL DCI format; [0223]),
wherein the first DCI indicates a first code block (CB)-based hybrid automatic repeat request (HARQ) feedback is to be provided for the first downlink transmission (explicit signaling can be by including a " HARQ-ACK report" field in either or both DL DCI formats; [0234].
gNB configures the UE with a " HARQ-ACK codeword length" field in a DCI format; [0247].
UE determines a HARQ-ACK codeword length after a detection of a DL DCI format. The DL DCI format can include a " CBG counter" field that indicates a number of a CBG; [0248]);
receive the first downlink transmission that comprises at least one transport block (TB), wherein the at least one TB comprises one or more code block groups (CBGs), and wherein each CBG comprises one or more code blocks (HARQ-ACK information can be dimensioned with finer granularity than per TB and can correspond to a group of data CBs in a data TB for a respective HARQ process; [0244].
DL DCI format can include a " CBG counter" field that indicates a number of a CBG where a number of CBGs increases sequentially first within a TB and then across TBs based on an ascending order of a slot index or of a DL cell index associated with a transmission of a TB; [0248]);
transmit the first CB-based HARQ feedback associated with the first downlink transmission (UE initializes a HARQ-ACK codeword with `NACK` values, such as binary zeros, and subsequently populates the HARQ-ACK codeword with actual HARQ-ACK values based on decoding outcomes for data CBs; [0247]);
receive a second DCI associated with a second downlink transmission, wherein the second downlink transmission comprises a retransmission of at least a portion of the first downlink transmission (UE can report HARQ-ACK information for multiple CBs of a TB, or for multiple DL cells where the UE is configured to receive PDSCH transmissions, or for multiple slots where the UE is configured to receive PDSCH transmissions. Incorrect detection of a HARQ-ACK information codeword by a gNB will require re-scheduling and retransmission of all data CBs; [0214]);
receive the second downlink transmission; and transmit a second CB-based HARQ feedback associated with the second downlink transmission based on a determination that the second DCI indicates that the second CB-based HARQ feedback is to be provided for the second downlink transmission comprising at least a portion of the first downlink transmission (UCI includes hybrid automatic repeat request acknowledgement ( HARQ-ACK) information, indicating correct or incorrect detection of data transport blocks (TBs) in a PDSCH; [0092].
DL DCI format scheduling transmission of one or more TBs to a UE can include a " HARQ-ACK codeword location" field, that indicates a location for a first HARQ-ACK information bit from a number of HARQ-ACK information bits that the UE generates in response to a reception of TBs scheduled by the DL DCI. A HARQ-ACK codeword location" field provides similar functionality as a " CBG counter" field and a DL DCI format can include one of these two fields; [0256].
When a UE correctly detects all data CBs in a CBG, the UE generates an ACK value (binary one); otherwise, the UE generates a NACK value. Therefore, a DL DCI format can indicate a number of CBGs per TB and a location for associated HARQ-ACK information bits in a HARQ-ACK codeword; [0258]).

Regarding claim 32, Papasakellariou discloses wherein the processor is further configured to determine a mapping of the one or more code blocks into one or more CBGs in at least one of a frequency domain or a time domain (DL DCI format can include a "CBG counter" field that indicates a number of a CBG where a number of CBGs increases sequentially first within a TB and then across TBs based on an ascending order of a slot index or of a DL cell index associated with a transmission of a TB; [0248].
FIG. 25 illustrates an adaptive partitioning of a data code block to data code block groups; [0259]).

Regarding claim 33, Papasakellariou discloses wherein the mapping is based on one or more of: a number of subcarriers or orthogonal frequency division multiplexing (OFDM) symbols assigned to the one or more code block groups, a maximum code block length, a number of code block groups in the first downlink transmission, a number of code blocks in the first downlink transmission; and one or more of a number of time symbols or a number of resource blocks occupied by a potential pre-empting transmission (a number of (data) CBs per (data) TB, N.sub.CB.sup.TB can be determined as N.sub.CB.sup.TB=.left brkt-top.TBS/CBS.sub.max.right brkt-bot. where TBS is the TB size in bits and CBS.sub.max is a predetermined maximum CB size in bits. A maximum number of CBs per group of CBs (CB-group or CBG), N.sub.CB.sup.CBG can be configured to a UE by a gNB. As a TB size can vary for PDSCH transmissions in different slots or different cells, a number of CBGs per TB can also vary and consequently a number of HARQ-ACK information bits per TB can also vary; [0245-0246]).

Regarding claim 34, Papasakellariou discloses wherein the first CB-based HARQ feedback associated with the first downlink transmission or the second CB-based HARQ feedback associated with the second downlink transmission is an acknowledgement (ACK) if each of the corresponding code blocks was successfully decoded and a negative acknowledgement (NACK), if one or more of the corresponding code blocks were not successfully decoded (When a UE correctly detects all data CBs in a CBG, the UE generates an ACK value (binary one); otherwise, the UE generates a NACK value. Therefore, a DL DCI format can indicate a number of CBGs per TB and a location for associated HARQ-ACK information bits in a HARQ-ACK codeword; [0258]).

Regarding claim 38, Papasakellariou discloses wherein the processor is further configured to receive a number of CBGs count via a higher layer configuration, the number of CBGs count indicating the number of CBGs received by the WTRU in the first downlink transmission on a physical downlink shared channel (PDSCH) (DL DCI format can include a "CBG counter" field that indicates a number of a CBG where a number of CBGs increases sequentially first within a TB and then across TBs based on an ascending order of a slot index or of a DL cell index associated with a transmission of a TB; [0248]
UE can report HARQ-ACK information for multiple CBs of a TB, or for multiple DL cells where the UE is configured to receive PDSCH transmissions, or for multiple slots where the UE is configured to receive PDSCH transmissions; [0214]).

Regarding claim 39, the claim is interpreted and rejected for the reasons cited in claim 31.
Regarding claim 40, the claim is interpreted and rejected for the reasons cited in claim 32.
Regarding claim 41, the claim is interpreted and rejected for the reasons cited in claim 33.
Regarding claim 42, the claim is interpreted and rejected for the reasons cited in claim 34.
Regarding claim 46, the claim is interpreted and rejected for the reasons cited in claim 38.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 35-36 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Hwang et al. (US 20190379487).

Regarding claim 35, Papasakellariou discloses wherein the first downlink transmission or the second downlink transmission is associated with a HARQ process (HARQ-ACK information can be dimensioned with finer granularity than per TB and can correspond to a group of data CBs in a data TB for a respective HARQ process; [0244]).
Papasakellariou does not expressly disclose wherein the second DCI indicates which CBGs are for retransmission, and the second DCI indicates which CBGs included in the retransmission can be combined with previously received CBGs when performing soft decoding.
In an analogous art, Hwang discloses wherein the second DCI indicates which CBGs are for retransmission, and the second DCI indicates which CBGs included in the retransmission can be combined with previously received CBGs when performing soft decoding (in the retransmission DCI, RV value may be set for a single code block or a plurality code blocks. Also, in the retransmission DCI, the RV value may be designated for each of transport block or codeword, or one RV value per DCI may be designated. In this case, a specific code block group may be transmitted in accordance with an indicated RV value, and another specific code block group may be designated as a default RV value regardless of the indicated RV value. Whether a corresponding code block group is the code block group to which the indicated RV value is applied may be indicated by DCI corresponding to the code block group, or may be indicated through a third channel that includes punctured resource information. In detail, the code block group corresponding to the punctured resources may be configured such that the RV value is set to 0 during retransmission or may be configured to necessarily include systematic bits, and the code block group retransmitted by the other factors, for example, channel status or interference may enhance retransmission efficiency through increase redundancy (IR) method by applying a variable RV value which is set; [0112-0113]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Hwang into the system of Papasakellariou in order to efficiently perform retransmission and decoding even in the case that data loss occurs in some of physical channels operating in a slot level due to puncturing or interference (Hwang; [0024]).

Regarding claim 36, Papasakellariou does not expressly disclose wherein the second DCI comprises a bitmap, wherein the bitmap indicates which CBGs in the 
In an analogous art, Hwang discloses wherein the second DCI comprises a bitmap, wherein the bitmap indicates which CBGs in the retransmission can be combined with previously received CBGs when performing soft decoding (the second DCI may be set by combining HARQ process number (or HARQ process ID), NDI and/or the time when the second DCI is transmitted. In the above case, HARQ process number (or HARQ process ID) and/or NDI may be set for each transport block (TB), or may be set for a single code block or a plurality of code blocks. a transmission interval where the retransmission DCI, which can indicate whether to perform chase combining by NDI, is transmitted may be indicated by previous DCI corresponding to corresponding retransmission. For example, the transmission interval which is indicated may be a processing time and/or HARQ-ACK transmission timing indicated by DCI. Also, the retransmission DCI may be transmitted from next slot of a slot to which previous DCI corresponding to the retransmission DCI is transmitted, or a first downlink or uplink slot next to the slot to which previous DCI is transmitted. Meanwhile, in order to determine chase combining for each code block, NDI may be set for a single code block or a plurality of code blocks; [0092, 0095]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Hwang into the system of Papasakellariou in order to efficiently perform retransmission and decoding even in 

Regarding claim 43, the claim is interpreted and rejected for the reasons cited in claim 35.
Regarding claim 44, the claim is interpreted and rejected for the reasons cited in claim 36.

Claims 37 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou in view of Stefan et al. (US 20110276852).

Regarding claim 37, Papasakellariou discloses a HARQ buffer (incorrect understanding at a receiving gNB of a number of CSI coded modulation symbols (due to an incorrect understanding of CSI information payload) can lead to HARQ soft buffer corruption for data TBs; [0107]).
Papasakellariou does not expressly disclose wherein the processor is further configured to manage the HARQ buffer and to discard data in the HARQ buffer if the one or more code blocks are not successfully decoded.
In an analogous art, Stefan discloses wherein the processor is further configured to manage the HARQ buffer and to discard data in the HARQ buffer if the one or more code blocks are not successfully decoded (it is possible to discard parts of a HARQ buffer portion relating to successfully decoded code blocks in case decoding of a complete transport block has failed. it is possible to discard complete HARQ buffer portions associated with processes that are evaluated as having lowest probabilities to succeed; [0094-0095]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Stefan into the system of Papasakellariou in order to enable dynamic HARQ buffer management which may serve for enabling dynamic allocation of physical memory resources per active HARQ process (Stefan; [0039]).

Regarding claim 45, the claim is interpreted and rejected for the reasons cited in claim 37.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OUSSAMA ROUDANI/           Primary Examiner, Art Unit 2413